                                           Case 3:20-cv-02753-EMC Document 44 Filed 12/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICHOLAS R. INGRAO,                                Case No. 20-cv-02753-EMC
                                   8                     Plaintiff,
                                                                                            ORDER STAYING CASE
                                   9               v.

                                  10     JEREMY STOPPELMAN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Nicholas Ingrao has brought a derivative action on behalf of Yelp against

                                  15   Defendants Jeremy Stoppelman, Charles Baker, and Joseph R. Nachman claiming that they

                                  16   breached their fiduciary duty to Yelp, Inc. (“Yelp”). Mr. Ingrao filed the instant action after

                                  17   submitting a pre-suit demand to the board of directors (the “Board”) of Yelp, which refused to act

                                  18   on it.

                                  19            On November 30, 2020, the Court denied Defendants’ motion to dismiss because

                                  20   Defendants had not agreed to toll the statute of limitations on Mr. Ingrao’s claims. See Docket

                                  21   No. 40 (MTD Order). Shortly after the Court denied their motion to dismiss, however, Defendants

                                  22   represented to this Court that they entered into agreements to toll the statute of limitations on Mr.

                                  23   Ingrao’s derivative claims until a final determination by the Yelp Board concerning Mr. Ingrao’s

                                  24   derivative demand or ninety days following a final resolution of the related securities class action,

                                  25   Davis et al. v. Yelp Inc. et al., No. 3:18-cv-0400-EMC (N.D. Cal. Filed Jan. 18, 2018) (the “Davis

                                  26   Action”), which is also pending before this Court. See Docket Nos. 41 (“Admin Mot.”); 43 (Joint

                                  27   Case Management Statement).

                                  28
                                          Case 3:20-cv-02753-EMC Document 44 Filed 12/14/20 Page 2 of 2




                                   1          Accordingly, the Court hereby stays all proceedings in this action pending the resolution of

                                   2   the Davis Action. The parties are instructed to file a joint status report no later than thirty (30)

                                   3   days after the resolution of the Davis Action.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: December 14, 2020

                                   8
                                   9                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
